Citation Nr: 1715984	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  06-24 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for loss of peripheral vision.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty and active duty for training in the U.S. Army and Army National Guard from June 1975 to October 1975 and March 1979 to March 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Board remanded the claim in March 2009, March 2011, August 2013, and December 2013.

Subsequent to the Board's most recent remand, the Agency of Original Jurisdiction (AOJ) granted entitlement to service connection for posttraumatic stress disorder (PTSD) and a low back disability.  These are full grants of the benefits on appeal for these issues and these appeals are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  However, as the vision claim was not granted, it remains before the Board.

The Veterans Law Judge who held the December 2008 Travel Board hearing is no longer employed at the Board.  In February 2017, the Board sent the Veteran a letter asking whether he wished to attend another hearing before the Board.  38 C.F.R. § 20.707 (2016).  The letter also indicated that if he did not respond within 30 days, the Board would assume he did not want another hearing.  He did not respond to this letter.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Following the Board's most recent remand in December 2013, the Veteran was afforded a VA examination in January 2014 with a May 2015 addendum.  The January 2014 opinion recommended that additional testing, including tangent screen visual field and ERG testing to determine the etiology of the Veteran's loss of peripheral vision.  However, there is no indication that this testing was attempted.  The claim must be remanded to obtain an adequate examination and opinion that includes all recommended testing.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim);

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed loss of peripheral vision.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All necessary testing must be accomplished, including the testing recommended by the January 2014 VA examiner.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's loss of peripheral vision had its onset in service or was otherwise etiologically related to active service, including the in-service eye injury.

The examiner should specifically address (1) the Veteran's contentions of decreased peripheral vision since service, and (2) the June 1979 in-service and 1998 post-service treatment records regarding his decreased vision field.

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above action, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

